ACCEPTED
                                                                            03-15-00144-CR
                                                                                   4935934
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                       4/17/2015 2:20:21 PM
                                                                          JEFFREY D. KYLE
                       No. 03-15-00144-CR                                            CLERK

              IN THE COURT OF APPEALS
 FOR THE THIRD JUDICIAL DISTRICT OF TEXAS, AT
                                           FILEDAUSTIN
                                                 IN
                                                   3rd COURT OF APPEALS
              Christopher Arthur Kurtz, Appellant
                                                AUSTIN, TEXAS
                                                   4/17/2015 2:20:21 PM
                                 v.                  JEFFREY D. KYLE
                                                           Clerk
                 The State of Texas, Appellee
 On Appeal from the 207th District Court of Comal County in
 Cause No. CR2014-343, the Hon. Jack H. Robison, Presiding


      Motion for Extension of Time
    To File Appellant’s Brief on Appeal

TO THE HONORABLE THIRD COURT OF APPEALS:

    COMES NOW, Christopher Arthur Kurtz, Appellant in the

above styled and numbered cause, by and through John G.

Jasuta, his undersigned attorney of record, and respectfully enters

this “Motion for Extension of Time to File Appellant’s Brief on

Appeal,” and in support of such Motion would show the Court:

                                  I

    Appellant was convicted of the offenses of Aggravated

Kidnapping, Evading Arrest or Detention with a Vehicle and

Tampering with Physical Evidence. Punishment was assessed at

terms of Seventy (70) years, Seventy-five (75) years, and Thirty (30)
years confinement. The trial court imposed sentence on November

20, 2014. Notice of Appeal was timely filed with the clerk of the

trial court on February 17, 2015, a motion for new trial having

been filed.

                                 II

    The deadline for filing Appellant’s Brief with the Court is the

23rd day of April, 2015. This request for an extension is based

upon the inability of his undersigned attorney to finish research

on the issues raised by the trial of the case.

                                 III

    Said attorney would further show that he will require an

additional forty-five (45) days in which to complete the research

and prepare Appellant’s Brief on Appeal. This is Appellant’s first

request for an extension of time in which to file his brief.

                              Prayer

    WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant his “Motion for Extension of Time to File

Brief on Appeal,” and Order that the deadline for filing such be

extended an additional forty-five (45) days, until June 8, 2015, or

until such time as set by this Court.
                             Respectfully submitted,


                             __________________________________
                             John G. Jasuta
                             Attorney at Law
                             Post Office Box 783
                             Austin, Texas 78767-0783
                             eMail: lawyer1@johngjasuta.com
                             Tel. 512-474-4747
                             Fax: 512-532-6282
                             State Bar No. 10592300
                             Attorney for Christopher Arthur Kurtz
         Certificate of Compliance and Delivery
    This is to certify that: (1) this document, created using
WordPerfect™ X7 software, contains 355 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
April 17, 2015, a true and correct copy of the above and foregoing
“Motion for Extension of Time To File Appellant’s Brief on Appeal”
was transmitted via the eService function on the State’s eFiling
portal, to Joshua Presley (preslj@co.comal.tx.us), counsel of record
for the State of Texas.



                             ______________________________________
                             John G. Jasuta